Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 1 of 12

UNITED STATES DISTRICT COURT
for the
District of Columbia

David Alan Carmichael )
et al. )
)
Plaintiffs )
)
Vv. ) Civil Action No. 1:19-CV-2316-RC
)
Michael Richard Pompeo )
In his Official Capacity as Secretary of State _)
et al. )
)
Defendants )
Cover Sheet

Plaintiffs’ Submission of Undisputed Or Uncontroverted Facts
Relevant To The First Cause Of Action
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 2 of 12

United States District Court

for the
District of Columbia

David Alan Carmichael
et al.

Plaintiffs

Vv. Civil Action No. 1:19-CV-2316-RC

Michael Richard Pompeo
In his Official Capacity as Secretary of State
et al.

Defendants
Plaintiffs Submission of Undisputed Or Uncontroverted Facts
Relevant To The First Cause Of Action
1. The Plaintiffs propose that the facts cited herein are material and are agreed to, confirmed, or
conceded by the Defendant.
2. The following facts are confirmed by the Defendant by way of the Defendants’
Declaration documents and motion for dismissal or summary judgment of January 21, 2020:

a. On December 19, 2007, Plaintiff Carmichael applied for a passport, writing “42 USC §
2000bb Religious Prohibition” in box five of the application form where it directed the
identification with a SSN. (Rolbin, para. 3.)

b. On January 20, 2018, Mr. Carmichael wrote “see letter” in box five of the passport
application form, in which applicants are instructed to write their SSNs or provide zeros.
(Rolbin para. 6.)

c. In the letter (of January 20, 2018), Mr. Carmichael requested a religious accommodation
to the requirement that he provide his SSN. (Rolbin para. 6.)

d. Plaintiff Carmichael’s motive for not identifying with a SSN is due to religion.

Plaintiffs’ Undisputed Facts, First Cause of Action 1 of 8
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 3 of 12

e. Plaintiff Lewis applied for a passport on March 24, 2008 and that he wrote “religious
prohibition see attachment.” (Rolbin para. 10.)

f. In this attachment (Lewis 2008 application), Mr. Lewis stated that his religious beliefs
prevented him from identifying himself using an SSN. (Rolbin para. 10.)

g. Mr. Lewis applied to renew his passport on April 3, 2019, using Form DS-82. (Rolbin
para. 12.)

h. Mr. Lewis wrote “religious prohibition see letter” in box five of the 2019 passport
application form that requests identification with a SSN.

i. In that letter (attached to the Lewis 2019 passport application), he requested a religious
accommodation to the requirement that he provide his SSN. (Rolbin para. 12.)

j. Plaintiff Lewis’s motive for not identifying with a SSN is due to religion.

k. On may 1, 2019, the Defendant sent Mr. Lewis a letter requesting that he either provide
his SSN or declare under penalty of perjury that he had never been issued one.

1. On July 29, 2019, Mr. Lewis sent a letter to the Department repeating his request for a
religious accommodation and stating that he would not provide his SSN. (Rolbin para. 14.)

m. On August 29, 2019, the Defendant denied Mr. Lewis’s passport application because he
failed to provide his SSN. (Rolbin para. 15.)

n. On December 3, 2007, Plaintiff Pakosz applied for a passport and wrote “religious
prohibition” in box five of the passport application form where it demands an SSN. (Rolbin para.
16.)

o. On August 16, 2017, Mr. Pakosz applied to renew his passport using Form DS-82.
(Rolbin para. 18.)

p. Mr. Pakosz wrote “religious prohibition 42 USC 2000bb1” in box five of the passport

renewal application form in which applicants are directed to place a SSN. (Rolbin para. 18.)

Plaintiffs’ Undisputed Facts, First Cause of Action p. 2 of 8
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 4 of 12

q. On September 1, 2017, the Defendant sent Mr. Pakosz a letter requesting that he either
provide ‘his’ SSN or declare under penalty of perjury that he had never been issued one. (Rolbin
para. 19.)

r. On September 8, 2017, Mr. Pakosz responded with a letter requresting a religious
accommodation to the requirement that he provide his SSN. (Rolbin para. 20.)

s. On September 22, 2017, the Department denied Mr. Pakosz’s passport application
because he failed to provide his SSN.

t. On January 13, 2018, Mr. Pakosz submitted another passport renewal application, using
Form DS-82. Mr. Pakosz wrote “42 USC 2000bb religious prohibition” in box five of the
passport renewal application form that directs the application to provide a SSN. (Rolbin para.
22.)

u. Paragraphs 22. through 24. provide confirmation of the facts regarding Plaintiff Pakosz
when he tried multiple times to obtain a renewal of his passport, having increased difficulty
when the Defendant did not return his original passport to him after denying a renewal for not
providing a SSN or a specified statement under penalty of perjury. (Rolbin paras. 22-24.)

v. Mr. Pakosz wrote “religious prohibition 42 USC 2000bb-1” on his passport application of
February 3, 2018. (Rolbin paras. 22-24.)

w. Plaintiff Pakosz’s motive for not identifying with a SSN is due to religion.

x. Passports are travel documents attesting to the bearer’s identity and nationality. (Fultz
para. 2.)

3. The Defendants’ by way of not making conflicting statements of facts, nor disputing facts of
the Plaintiffs’ Complaint, have conceded that:

a. The Plaintiffs are not those who are subject to the denial of their passport renewal on the

basis of those things listed or referenced on the application form. (Compl. Para. 106.)

Plaintiffs’ Undisputed Facts, First Cause of Action p. 3 of 8
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 5 of 12

b. The Defendant did not follow the directives of Executive Order 13798 and its
implementing memorandum for all departments entitled Federal Law Protections For Religious
Liberties. The Defendant also did disseminate it to his subordinate actors and train them to apply
E.O. 13798 and its implementing directives. (Compl. Para. 108.)

c. The Defendant and his agents knew and should have known that to cancel Carmichael’s
passport and to deny Plaintiffs’ passport renewals, knowing the lack of SSN was on the basis of
sincere and bona fide religion that is substantially burdened, was clear violation of the Bill of
Rights; 42 USC §2000bb, et seq.; E.O. 13798 and its implementing directives from the Attorney
General; and 22 USC §2721. (Compl. Para. 109.)

d. The Plaintiffs propose that the following facts are true as a matter of judicial notice since
they are printed on government documents available to the public.

e. Forms DS-82 06 2016, and DS-11 01 2017, on page 1 of 4, state:

“FAILURE TO PROVIDE INFORMATION REQUESTED ON THIS FORM, INCLUDING YOUR
SOCIAL SECURITY NUMBER, MAY RESULT IN SIGNIFICANT PROCESSING DELAYS
AND/OR THE DENIAL OF YOUR APPLICATION”

f. Form DS-11 06 2005, on page 3 of 4, states:

“Section 6039E of the Internal Revenue Code (26 U.S.C. 6039E) requires you to
provide your Social Security Number (SSN), if you have one, when you apply for
a U.S. passport or renewal of a U.S. passport. If you have not been issued a SSN,
enter zeros in box #5 of this form. If you are residing abroad, you must also
provide the name of the foreign country in which you are residing. The
Department of State must provide your SSN and foreign residence information to
the Department of Treasury. If you fail to provide the information, you are
subject to a $500 penalty enforced by the IRS. All questions on this matter should
be directed to the nearest IRS office.”

g. Forms DS-82 06 2016, and DS-11 01 2017, on page 1 of 4, state:

“Section 6039E of the Internal Revenue Code (26 U.S.C. 6039E) and 22 U.S.C
2714a(f) require you to provide your Social Security number (SSN), if you have
one, when you apply for or renew a U.S. passport. If you have never been issued a
SSN, you must enter zeros in box #5 of this form. If you are residing abroad, you
must also provide the name of the foreign country in which you are residing. The
U.S. Department of State must provide your SSN and foreign residence

Plaintiffs’ Undisputed Facts, First Cause of Action p. 4 of 8
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 6 of 12

information to the U.S. Department of the Treasury. If you fail to provide the
information, your application may be denied and you are subject to a $500 penalty
enforced by the IRS. All questions on this matter should be referred to the nearest
IRS office.”

h. Forms DS-11 08 2005; DS-82 06 2016; and DS-11 01 2017, on page 3 of 4, identically
state:

“Passport service fees are established by law and regulation (see 22 U.S.C. 214,
22 C.F.R. 22.1, and 22 C.F.R. 51.50-56), and are collected at the time you apply
for the passport service. If the Department fails to receive full payment of the
applicable fees because, for example, your check is returned for any reason or you
dispute a passport fee charge to your credit card, the U.S. Department of State
will take action to collect the delinquent fees from you under 22 C.F.R. Part 34,
and the Federal Claims Collection Standards (see 31 C.F.R. Parts 900-904). In
accordance with the Debt Collection Improvement Act (Pub.L. 104-134), if the
fees remain unpaid after 180 days and no repayment arrangements have been
made, the Department will refer the debt to the U.S. Department of Treasury for
collection. Debt collection procedures used by U.S. Department of Treasury may
include referral of the debt to private collection agencies, reporting of the debt to
credit bureaus, garnishment of private wages and administrative offset of the debt
by reducing, or withholding eligible federal payments (e.g., tax refunds, social
security payments, federal retirement, etc.) by the amount of your debt, including
any interest penalties or other costs incurred. In addition, non-payment of passport
fees may result in the invalidation of your passport. An invalidated passport
cannot be used for travel.”

i. Forms DS-11 08 2005; DS-82 06 2016; and DS-11 01 2017, on page 3 of 4, in the USE
OF SOCIAL SECURITY NUMBER notice area state:

“Your Social Security number will be provided to U.S. Department of Treasury,
used in connection with debt collection and checked against lists of persons
ineligible or potentially ineligible to receive a U.S. passport, among other
authorized uses.”

j. Form DS-11 08 2005, on page 3 of 4, in the OTHER USEs OF SOCIAL SECURITY
NUMBERS notice area states:
In addition to reporting your Social Security number to Treasury, and using it in
connection with debt collection, the Department checks Social Security Numbers

against lists of persons ineligible or potentially ineligible to receive a U.S.
passport.

k. The Plaintiffs are prohibited from identifying with a SSN as a matter of religion.

Plaintiffs’ Undisputed Facts, First Cause of Action p. 5 of 8
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 7 of 12

I, David Alan Carmichael, declare that I have conferred with the two other plaintiffs on this
Plaintiffs Submission of Undisputed Or Uncontroverted Facts As Relevant To The First Cause of
Action. I agree with them that these are material facts which we genuinely believe to be not

refuted or not disputed by the Parties.

Signed he LM Ul, Lg hea Le oa Ceteange [9 Le 22S

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

 

Plaintiffs’ Undisputed Facts, First Cause of Action p. 6 of 8
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 8 of 12

I, William Mitchell Pakosz, declare that I have conferred with the two other plaintiffs on this
Plaintiffs Submission of Undisputed Or Uncontroverted Facts Relevant To The First Cause Of

Action. 1 agree with them that these are material facts which we genuinely believe to be not

refuted or not disputed by the Parties.

Signed Lthiam V7 (ahied AC Date: (6 Leno
William Mitchell Pakosz ©

P.O. Box 25
Matteson, Illinois 60443

Plaintiffs’ Undisputed Facts, First Cause of Action p. 7 of 8
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 9 of 12

I, Lawrence Donald Lewis, declare that I have conferred with the two other plaintiffs on this
Plaintiffs Submission of Undisputed Or Uncontroverted Facts Relevant To The First Cause of

Action. 1 agree with them that these are material facts which we genuinely believe to be not

refuted or not disputed by the Parties.

j - )
a a ih We, peer Date: [1 FER. IIL

f x

'VYawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

Plaintiffs’ Undisputed Facts, First Cause of Action p. 8 of 8
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 10 of 12

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, for Case #1:19-cv-0216-RC, the following documents
from the Plaintiffs to the Court:

1) Plaintiffs’ Combined Response to Defendants’ Motions to
Dismiss Rule 12(b)(1) and (6), or In The Alternative For
Summary Judgment under Rule 56; and Plaintiffs Cross-
Motion for Declaratory Partial Summary Judgment and
Injunction On The First Cause of Action

2) Plaintiffs’ Combined Memorandum In Support of: Response
to Defendants’ Motions to Dismiss Rule 12(b)(1) and (6),
or In The Alternative For Summary Judgment under Rule
56; and Plaintiffs Cross-Motion for Declaratory Partial
Summary Judgment And Injunction on The First Cause of
Action

3) Plaintiffs’ Statement of Disputed Facts

4) Plaintiffs Submission of Undisputed Or Uncontroverted
Facts Relevant To The First Cause Of Action

5) Plaintiffs’ Proposed Order On Their Motion For
Declaratory Partial Summary Judgment and Injunction As
Partial Relief On The First Cause of Action

6) Certificate of Service

IT mailed the document with this certificate of service to:

Angela D. Caesar

Clerk of Court, District Court of the United States
Attn: Tonya Hightower

United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

(U.S. Mail Certified# 70/5 0690 0004. §770 (3 7/ _)

I sent A copy of the document and certificate of service to:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

(U.S. Mail Certitieat FO(S OLYO Wo2 te (BFF)

Certificate of Service, Carmichael, 21 Feb 2020 Page 1 of 2
Case 1:19-cv-02316-RC Document 27-3 Filed 02/24/20 Page 11 of 12

I mailed the document, First Class Mail, with this
certificate of service to Plaintiffs at:

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

I served myself at:
1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is

true.

Moe Ui, Lat Punk’ iby Pl 22 Ze?

David Alan Carmichael Date

  

Certificate of Service, Carmichael, 21 Feb 2020 Page 2 of 2
   

OPE

A TYVEK" IS RECYCLABLE.

7OM®

ILINE

  

7015 Ob40 oone 8790 1) oe
See i -
Ha P gee PAID

PRESS FIRMLY TO SEAL

ase 1:19-cv-

L

?015 Ob40 ooo.

:
:

 
 

- men -
a

PRIORITY Man
PNSTARE RENNIDEr

  

 

 

ll 1 2M ss

 

| &
11.80

| |

PRIORITY Bed posta service.
* MAIL * wstT us ATusps,coM*

FROM:

David Alan (’ a[FII CNG af

1746 Hef Buckfie Lo Cap)
Me pt GASOU, 4, 236
eprey Cy

 

Angelia D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washinaton, DC 20001

To schedulé free
Pac’

scan the OR Code.
Label 228, March 2016 FOR DOMESTIC AND INTERNATIONAL USE

add

 

USPS.COM/PICKUP

 

C9 =.

property Misuse may
Is packaging is the of the U.S. Postal Service® and Is provided solely for use in sending Priority Maif* shipments.
7” be a violation of federal law. This packaging is not for resale. EP14 © U.S, Postal Service; October 2018; All rights reserved,

DuPont™ Tyveke
Protect What's Inside™
